ACCEPTED
                                                                                        06-15-00032-CR
                                                                             SIXTH COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                                                                                  6/11/2015 10:58:14 AM
                                                                                       DEBBIE AUTREY
                                                                                                 CLERK



                              NO. 06-14-00032-CR
                                                                 FILED IN
                                                          6th COURT OF APPEALS
DEVON RAY DAVIS                     §          IN THE COURTTEXARKANA, TEXAS
                                                          6/11/2015 10:58:14 AM
                                    §                          DEBBIE AUTREY
VS.                                 §          OF APPEALS          Clerk
                                    §
§STATE OF TEXAS                                SIXTH APPELLATE DISTRICT



  SECON MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Devon Ray Davis, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant's brief,

pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause

shows the following:

      1.      This case is on appeal from the 196th Judicial District Court of Hunt

County, Texas.

      2.      The case below was styled State of Texas v. Devon Ray Davis, Cause

No. 22,886.

      3.      Appellant was convicted in Cause 22,886 of Robbery and was

sentenced to sixty (60) years in the Texas Department of Corrections, Institutional

Division.

      4.      Notice of appeal was given on February 13, 2015.
        6.      The clerk's record in this case was filed on February 27, 2015 and the

Supplemental Clerk’s Record was filed April 11, 2015; the reporter's record in this

case was filed on February 27, 2015.

        7.      The appellate brief in this case is presently due on June 11, 2015.

        8.      Appellant requests an extension of time of fifteen (15) days from the

present date.

        9.      One prior request for extension to file the brief has been received in this

case.

        10.     Defendant is currently incarcerated.

        11.     Appellant relies on the following facts as good cause for the requested

extension:

        Appellant’s attorney, Katherine A. Ferguson, has requested the record, but

Appellant’s attorney requests additional time to sufficiently analyze the material

contained in the lower court proceedings in order to effectively prepare a brief in

this case.

        Appellant’s Counsel further shows that counsel is also working on a brief due

in the Sixth Court of Appeals on June 11, 2015 in cause nos. 06-15-00065-CR; 06-

15-00066-CR; and 06-15-00071-CR, styled Christopher Anthony Davidson v. The

State of Texas.

        Appellant has conferred with counsel for the State of Texas and the State of
Texas does not oppose the requested extension.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion to Extend Time to File Appellant's Brief, and for such other

and further relief as the Court may deem appropriate.

                                      Respectfully submitted,

                                      RENSHAW, DAVIS & FERGUSON, LLP

                                      By:      /s/ Katherine A. Ferguson
                                              Katherine A. Ferguson
                                              (SBN 06918050)

                                      2900 Lee Street, Suite 102
                                      P.O. Box 21
                                      Greenville, Texas 75403-0021
                                      Tel: (903) 454-6050
                                      Fax: (903) 454-4898
                                      Email: fergusk66@gmail.com


                         CERTIFICATE OF SERVICE

      This is to certify that on June 11, 2015, a true and correct copy of the above

and foregoing document was served on the Hunt County District Attorney's Office,

Hunt County Courthouse, 4th Floor, Greenville, Texas by hand delivery.

                                             /s/ Katherine A. Ferguson
                                             Katherine A. Ferguson